DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.     A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2021 has been entered.
Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 5/26/2021 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
3.    Claims 1-15 are allowed.
4.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 11 and 15, which include, a dynamic visual acuity measuring device having a projector projecting an index image pattern and a reflecting mirror and including a displaceable reflecting surface and a screen and displaying the index image pattern and a movable casing and a fixed

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest reference Ishigaki et al (6,062,692) discloses vision tester (refer to figures 1-3) a vision tester and reference numeral 1 denotes a subject base and display base 7 and the control panel 5 and a mirror 10 and the projector 4 (column 2, lines 5-35) and Hoshino et al (8,303,120 B2) discloses image display apparatus and image distortion correction method and refer to figures 2 and 3, the projector 2 and a mounting table 4 and link mechanism 3 (column 6, lines 5-50), both of the reference failed to discloses a dynamic visual acuity measuring device having a projector projecting an index image pattern and a mirror having a displaceable reflecting surface and a movable casing and a fixed casing supporting the movable casing and a rotating shaft linking the movable casing rotatably to the fixed casing.
Conclusion
5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/7/2021